Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 1 of 55



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.:______________

  MADELEINE “MADDY” WILFORD,

                 Plaintiff,

  vs.


  UNITED STATES OF AMERICA,

              Defendant.
  ________________________________/

                                           COMPLAINT

         Plaintiff, Madeleine “Maddy” Wilford, sues the Defendant United States of America as

  follows:


                                   NATURE OF THE ACTION

         1.      “I know he’s going to explode,” a woman who knew Nikolas Cruz said on the FBI’s

  tip line on January 5, 2018. Through the designated channel for the American public to convey

  information to the FBI, she provided detailed and specific information that Cruz “was going to slip

  into a school and start shooting the place up.” She explained to the FBI that Cruz wanted to kill

  people. Not only had he said so, but he had the means to do so—he had spent the last several

  months collecting rifles and ammunition. Forty days after the FBI got the call, Cruz did just what

  the tipster warned the FBI he would do. He entered his former high school—Marjory Stoneman

  Douglas High School in Parkland, Florida—murdered 17 people and wounded at least 17 more.

         2.      Plaintiff, Madeleine “Maddy” Wilford, was shot by Nikolas Crus while she was in

  her classroom on the first floor of Building 12 at Marjory Stoneman Douglas High School.
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 2 of 55



         3.      On or before February 14, 2018, the FBI knew that Nikolas Cruz had the stated

  desire and capability to carry out a mass school shooting.

         4.      Two days after the Plaintiff was shot, the FBI issued a public written statement

  admitting that, on January 5, 2018, it received information “about Cruz’s gun ownership, desire to

  kill people, erratic behavior, and disturbing social media posts, as well as the potential of him

  conducting a school shooting.” The FBI went on to admit that its own established “protocols were

  not followed” and that the information provided to the FBI on January 5, 2018, “should have been

  assessed as a potential threat to life” and “should have been forwarded to the FBI Miami Field

  Office, where appropriate investigative steps would have been taken.”

         5.      In the days and months since the FBI issued its initial public statement on the

  Parkland shooting, FBI officials repeatedly confirmed and expanded on the admissions contained

  therein. On several occasions, senior officials at the FBI admitted that the bureau had made

  mistakes, that established protocols required the FBI to handle the information about Cruz in

  certain specific ways, and that the FBI failed to follow those strong processes and protocols. At

  no time has the FBI ever asserted that its statements were improperly issued or that they lack

  authenticity or misstate the FBI’s position.

         6.      The FBI had non-discretionary obligations—governed by established policies,

  protocols, and other rules—directing how FBI employees must assess and handle tips about

  potential threats to life, active shooters, mass shootings, terrorism threats, and school shootings

  (collectively, “mandatory directives”). The FBI was required to act in accordance with these

  mandatory directives. On numerous occasions, the FBI admitted that the mandatory directives

  existed and that they were violated. If the mandatory directives had not been violated, the

  information about Cruz would have been shared with FBI agents at the FBI Miami Field Office,
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 3 of 55



  who would have done an appropriate investigation and prevented or mitigated the attack that

  results in the injuries and damages suffered by the Plaintiff.

         7.      The FBI employees who received the information about Cruz were required to act

  reasonably in handling the specific and detailed information they received—at a minimum, not to

  ignore the information entirely—and to forward the information to the FBI employees who would

  have conducted an appropriate investigation. Yet, contrary to its own established rules, the FBI

  failed to take any action whatsoever with the information it received. If the FBI had complied

  with its mandatory obligations to investigate and intervene in Cruz’s plans to carry out a mass

  shooting at Marjory Stoneman Douglas High School, Cruz would not have succeeded in carrying

  out his attack and the Plaintiff would not have been shot.

         8.      As a direct, proximate, and foreseeable result of the FBI’s negligence, Cruz was

  able to kill 17 students and teachers and wound many more, including the Plaintiff.

         9.      Plaintiff brings this lawsuit under the Federal Tort Claims Act, 28 U.S.C. §§ 1346

  and 2671-80. Plaintiff suffered harm, including without limitation, bodily injury resulting in pain

  and suffering, disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life,

  expense of hospitalization, medical, nursing care and treatment, loss of earnings and loss of ability

  to earn money. The losses are either permanent or continuing in nature and Plaintiff will suffer

  the losses in the future. Plaintiff seeks recovery of the damages and any other damages recoverable

  under the applicable law.

                                   JURISDICTION AND VENUE

         10.     The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331.
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 4 of 55



         11.     Venue is properly in the Southern District of Florida pursuant to 28 U.S.C.

  §1391(b) because the Plaintiff’s claims arose in Broward County, Florida, which is located in the

  Southern District of Florida.

         12.     Plaintiff has complied with and exhausted all applicable pre-suit notice

  requirements of the Federal Tort Claims Act. More than six months before the filing of this

  complaint, the FBI received the Plaintiff’s Notice of Claim. The FBI did not issue a formal denial

  of the Plaintiff’s claim within six months, and thus the claim is deemed denied.

                                           THE PARTIES

         13.     At the time of the shooting Plaintiff was a resident of Parkland, Florida, and

  currently attends college in Utah.

         14.     The United States of America is a defendant in this action pursuant to the Federal

  Tort Claims Act, 28 U.S.C. §§ 1346 and 2671-80, et seq., arising from the acts and/or omissions

  of employees and agents of the FBI, an agency of the defendant.

         15.     The FBI is a federal law enforcement agency statutorily empowered by the United

  States Congress to enforce and investigate certain alleged violations of the United States Criminal

  Code. The FBI is part of the Department of Justice.

                                               FACTS

  I.     “If you see something, say something.”

         16.     The FBI instructs the American public to report information about potential threats

  and crimes to it. The FBI also induces the public to rely on the agency to respond to the tips

  appropriately by making specific assurances that each tip will be handled with due diligence and

  passed along to FBI agents who will act on the information appropriately.
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 5 of 55



           A.     The FBI’s creation of the Public Access Line.

           17.    Prior to 2012, the FBI’s local field offices received calls directly from the public.

  This meant that the personnel at the local offices—the agents and analysts tasked with investigative

  and intelligence duties—would receive and process information about potential threats

  themselves.

           18.    In 2012, the FBI centralized how public information was gathered. The FBI created

  a Public Access Line, or “PAL,” as the central channel for civilians to alert the FBI about crimes

  and threats. Instead of going directly to local field offices, the public tips would be routed to the

  PAL. The FBI publicized that the PAL would be a central repository to receive information from

  the public and pass that information to FBI agents and analysts. When the FBI set up the PAL, it

  announced on its website, fbi.gov, that “the FBI is implementing an easy way for the public to

  quickly provide tips and other information to agents and analysts.”1 According to the FBI, the

  PAL would be tasked with gathering information from the public and sending that information to

  the investigative entity that needs to act on the information.

           19.    In a podcast and article available on the FBI’s website, Jeffrey Lindsey, the chief

  of the Public Access Line Unit of the Criminal Justice Information Services Division in November

  2013, explained that the PAL “helps [the FBI] capture the information in a better way,” which

  “helps streamline [the FBI’s] investigative and analytical process.” Id. Another FBI employee,

  Mollie Halpern, explained to the public that “Bureau employees with specific training to gather as

  much information as possible staff the line around the clock.” Id.




  1
      https://www.fbi.gov/audio-repository/news-podcasts-thisweek-public-access-line.mp3/view.
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 6 of 55



           B.      The FBI strongly encourages the public to report information about potential
                   threats, and it assures the public that tips will be handled and investigated with
                   due diligence.

           20.     The FBI strongly encourages—indeed it instructs—the public to send it information

  about potential mass shootings, school shootings, terrorism threats, and other potential threats to

  life. To give just one example, on the “Contact Us” page of the FBI’s website, the FBI instructs

  concerned citizens to “submit a tip” to the FBI to report suspected terrorism or criminal activity.

  The website tells the public “If you see something, say something.”2

           21.     The FBI’s “Contact Us” page asks viewers to “See What We Investigate for more

  information on our areas of investigative responsibility.”          The blue words—“What We

  Investigate”—is a link to the FBI’s “What We Investigate” page, which describes several

  categories of crime that the FBI takes primary responsibility for investigating.          The most

  significant category on the page is “Terrorism.”        The FBI takes on the responsibility of

  investigating and preventing acts of terrorism—i.e., terrorist acts perpetrated by individuals

  inspired by or associated with foreign terrorist organizations and nations or U.S.-based movements

  that espouse extremist ideologies of a political, religious, social, racial, or environmental nature.

  According to the FBI’s website, “[p]rotecting the United States from terrorist attacks is the FBI’s

  number one priority.”

           22.     Consistent with this mission, the FBI focuses, in part, on homegrown violent

  extremists who pose a threat of international terrorism—i.e., those sympathizers who have been

  inspired by foreign terrorist organizations, are based in the U.S., have been radicalized primarily

  in the U.S., and are not directly collaborating with a foreign terrorist organization. For example,

  at the time of the Parkland shooting, the FBI classified the perpetrators of the 2015 mass shooting



  2
      https://www.fbi.gov/contact-us.
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 7 of 55



  in San Bernardino, California, as perpetrators of international terrorism, despite the fact that the

  shooters were merely homegrown violent extremists who sympathized with ISIS, and were neither

  members of ISIS nor formally supported by ISIS. At the time of the Parkland shooting, the FBI’s

  website provided definitions of “International terrorism” and “Domestic terrorism,” both of which

  were listed under the umbrella of “Terrorism”—the FBI’s top investigative priority. These

  definitions cited the San Bernardino shooting as the archetypal and definitional example of the

  term “international terrorism”:




         23.      Before the Parkland shooting, the FBI received information that Cruz sympathized

  with ISIS—the same foreign terrorism organization with which the San Bernardino shooters

  expressed sympathy. The FBI also knew Cruz had been posting messages in Arabic and had been

  dressing as a member of ISIS in public social media posts.

         24.     The FBI’s website also explains that it is the go-to entity for concerned citizens to

  report a potential mass shooting. The website states that “[t]he FBI concentrates on crime problems

  that pose major threats in American society. Significant violent crime incidents such as mass

  killings, sniper murders, and serial killings can paralyze entire communities and stretch state and

  local law enforcement resources to their limits.”

         25.     The FBI specifically encourages the public to use the PAL to report information

  about potential attacks and assures the public that the information will be provided to agents and

  analysts who will investigate the information appropriately and prevent harm. For example, on
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 8 of 55



  one page of the FBI’s website, originally published in July 2015 and still available, the FBI

  instructs the public: “If you know of or suspect criminal behavior, the FBI wants to hear from

  you.”3 In the article, the Section Chief of the FBI’s Counterterrorism Division, Jane Rhodes-

  Wolfe, explained that “each tip is reviewed within one minute from the time it’s received. A team

  of special agents and analysts monitor the tips around the clock.” She went on, encouraging the

  public to report information to the FBI so that lives could be saved: “We know that these are hard

  items to report to us, but you really have the potential to save someone—to save someone from

  potentially causing harm to others or causing harm to themselves.” Id. (emphasis added).

         26.     On yet another page on the FBI’s website, originally published in July 2011 and

  still available, the FBI tells the public: “If you have knowledge of suspected terrorism of criminal

  activity, the FBI wants to hear from you.”4 The webpage assures the public that the FBI will

  review everything that it receives within six minutes and share the information with the appropriate

  FBI divisions for follow-up investigation.

         27.     In another article originally published in November 2013 and still available, the

  FBI states: “The Navy Yard shootings in Washington, DC. The Boston Marathon bombings. . . .

  These are major cases and catastrophic events when the FBI wants to hear from you.”5 In the same

  article, Mr. Lindsey explained: “When a member of the public calls . . . they can rest assured that

  on the other end is going to be an FBI employee who’s fully trained and experienced in taking

  calls from the public, making sure that information gets handled in a confidential manner, and gets

  sent to the investigative or analytical entity that needs that information.” Id. (emphasis added).




  3
    https://www.fbi.gov/audio-repository/news-podcasts-thisweek-online-tips-to-the-fbi.mp3/view.
  4
      https://www.fbi.gov/audio-repository/news-podcasts-thisweek-internet-tip-line.mp3/view.
  5
      https://www.fbi.gov/audio-repository/news-podcasts-thisweek-public-access-line.mp3/view.
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 9 of 55



            28.     On several pages of its website, all published before the Parkland shooting, the FBI

  assures the public that every piece of information the public submits to the PAL is given the

  appropriate level of due diligence. For example, on another website page about the FBI’s tip line,

  Special Agent Eric Reese, the Watch Commander of the FBI’s Public Access Center Unit, explains

  to the public: “I think one of the most important things to know about the FBI’s tip line . . . is

  every single piece of information that’s submitted by an individual is reviewed by FBI personnel

  at FBI Headquarters. So there’s nothing that goes unaddressed. We basically listen to everything

  that people want to submit and we give it its due diligence.”6

            29.     Several pages on the FBI’s website explain that tips are analyzed quickly and then

  disseminated to field offices, where agents can take appropriate investigative steps. On one FBI

  website page, the Assistant Section Chief of the Counterterrorism Division, Stephen Woolery,

  explained: “We cannot afford to let one tip fall through the cracks, so we analyze every tip, we

  process it as quickly as we can, and we get it out to the appropriate FBI elements.”7 According

  to the article, “Supervisory Special Agent Matthew Bertron says this is an essential function within

  the Bureau.” Id.

            30.     On another website page, Special Agent Reese, the Watch Commander of the FBI’s

  Public Access Line Unit, explained that “every single tip is looked at by at least two individuals

  who have independent quality assurance checks. And then once a tip is determined to have further

  investigative merit a supervisor would actually review the tip, and it would be formatted into

  electronic communication or entered into eGuardian for further entry into the Guardian system and

  follow onto the Automated Case Support System. So there’s a third level at which point it’s



  6
      https://www.fbi.gov/video-repository/newss-inside-the-fbis-internet-tip-line/view. (emphasis added).
  7
      https://www.fbi.gov/audio-repository/news-podcasts-thisweek-internet-tip-line.mp3/view.
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 10 of 55



  leaving FBI Headquarters to go out to the field.”8 The same website page quoted a lead customer

  service representative with the Public Access Line unit, who explained “[t]he access line is on the

  front line serving a very important role for the Bureau. We’re building those initial relationships

  with the public so information can get out into the field in a timely manner.” Id.

  II.       “I’m going to be a professional school shooter.”

            31.    Five months before the shooting, the FBI learned that Cruz had professed his

  intention to become a school shooter.

            32.    On September 24, 2017, a Mississippi bail bondsman named Ben Bennight

  received a comment on his YouTube channel from Cruz. In the post, Cruz said he was “going to

  be a professional school shooter”:




            33.    Cruz made no attempt to conceal his identity. He used his first and last name, rather

  than a unique username, in the post.

            34.    Bennight immediately reported Cruz’s threatening comment to the FBI. The FBI

  entered the tip into the Guardian system and assigned the lead to FBI agents at a local field office.

  The Guardian system, among other things, allows information about threats to be tracked,

  managed, and analyzed.

            35.    The next day, two FBI agents interviewed Bennight about the comment.

            36.    Upon information and belief, the FBI closed its file on this matter in October 2017.


  8
      https://www.fbi.gov/video-repository/newss-inside-the-fbis-internet-tip-line/view.
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 11 of 55



  III.      “He’s going to explode.”

            37.    A little more than one month before the shooting, the FBI received another tip

  warning that Cruz would commit a school shooting.

            38.    On January 5, 2018, a person close to Cruz contacted the FBI’s Public Access Line

  to report her concerns about Cruz’s behavior. The January 5 caller provided detailed information

  about Cruz’s desire to kill people, his erratic behavior, his history of violence, his disturbing social

  media posts, his fixation with ISIS, the potential of him conducting a school shooting, and his

  increasing obsession with amassing guns, including assault-style rifles.

            A.     Cruz said he wanted to kill people.

            39.    The January 5 caller warned that Cruz was 18 years old but had “the mental capacity

  of a 12 to a 14-year-old.” She explained that Cruz’s mother had just recently died, and Cruz had

  been exhibiting violent and suicidal behavior since his mother’s death.

            40.    The caller explained that, since his mother’s death, Cruz had “started off saying he

  wanted to kill himself.” In response, the caller had called the Parkland Police Department and

  spoke to an officer there about Cruz’s behavior, but she did not hear anything back. Then, the

  caller explained, “just recently,” Cruz “switched it to he wants to kill people.” In other words,

  since the time the caller had last contacted the Parkland Police Department, Cruz had begun

  professing a desire to kill other people. This new threat—a threat that Cruz would kill others—

  prompted the January 5 caller to contact the FBI.

            41.    The caller explained that Cruz had said he wanted to kill people in a public post on

  his Instagram, but about two days later, he took the post down:9




  9
      The quoted language is from the transcript of the tipster’s call to the FBI on January 5, 2018.
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 12 of 55




         B.     Cruz was inspired by ISIS, he dressed in ISIS garb, and he used Arabic
                expressions to convey his violent ideations on social media.

         42.    The January 5 caller said that Cruz was “so into ISIS” and that she was “afraid this

  is so- something’s gonna happen.”




         43.    In addition, the caller said that Cruz had expressed and exhibited a fixation with

  ISIS, even dressing up as a member of ISIS and posting messages in Arabic that appeared to

  threaten that he would do something violent.




         C.     Cruz had been amassing a collection of guns in the months before the tip call,
                and the January 5 caller expected him to commit a mass shooting.

         44.    The January 5 caller told the FBI that she was even more concerned about Cruz’s

  propensity for violence because he had been acquiring guns, including rifles, since his mother’s

  death. Before his mother died, Cruz had “pulled a rifle on his mother.” Then, after his mother’s

  death, Cruz took money out of his mother’s account and “brought all these rifles and ammunition

  and he posted pictures of them on the Instagram.”
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 13 of 55




         45.     The caller explained that she and another cousin of Cruz’s had grown very

  concerned about Cruz, and she wanted the FBI to know so that they could look into it. The caller

  expressly stated that Cruz might “take[] off and . . . start shooting places up.”




         46.     The caller described in detail various posts on Cruz’s Instagram account that

  displayed his weapons, including guns, knives, and ammunition. The caller said the Instagram

  page contained a photo of “a whole bag with all kinds of rifles” and “scopes.” She explained that

  Cruz was expecting to receive thousands of dollars from his mother’s estate, and he would use that

  money to buy more guns.
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 14 of 55




         D.      Cruz’s social media accounts contained statements of his desire to kill people,
                 his steps taken toward that goal, and other violent images.

         47.     The caller gave specific information about Cruz’s social media accounts, which

  contained Cruz’s credible statements and other evidence of his desire and planning to kill people,

  and photos of Cruz’s weapons including “all kinds of rifles.” The caller urged the FBI to go onto

  Cruz’s Instagram page, where Cruz had posted about his desire to kill people.




         48.     The caller gave the FBI specific details about Cruz’s Instagram accounts, spelling

  out, letter-by-letter, the handles Cruz used on Instagram so that the FBI could verify the

  information for itself.




         49.     The caller also explained that Cruz’s Instagram accounts contained photos of

  animals Cruz had mutilated and killed, and she provided the FBI with additional details about
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 15 of 55



  Cruz’s mutilation of animals. She told the FBI that Cruz’s interest in killing animals, cutting them

  up, and posting photos of them was “a red flag.”




         E.      Cruz was going to shoot up a school.

         50.     Over and over again, the caller stressed the danger of Cruz’s access to guns

  combined with his erratic behavior and propensity to act violently. The caller said with certainty

  that she knew Cruz was “going to explode.”




         51.     The caller was specific about the way she expected Cruz to explode—he was going

  to shoot up a school.

         52.     The caller said she felt compelled to call because “it’s alarming to see these pictures

  and to know what [Cruz is] capable of doing and-and what could happen.” She explained that he

  had exhibited violent and erratic behavior in the past, including picking up a chair and throwing it

  at someone—a student or a teacher at Marjory Stoneman Douglas High School—because he didn’t

  like the way they were talking to him. The caller explained that Cruz had been kicked out of school
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 16 of 55



  for his violent behavior, and she specifically said Cruz was going to get into a school and shoot

  the place up.




         F.       The January 5 caller relied on the FBI.

         53.      The January 5 caller gave the FBI customer service representative the name and

  phone number of the individuals who Cruz was living with, and she provided the address of the

  home where Cruz was living at the time.     FBI agents never called the number, nor did they visit

  the home.

         54.      The January 5 caller also gave the FBI customer service representative her own

  phone number and information so that she could be reached and provide any other information the

  FBI might have needed in its investigation. She was never contacted again.

         55.      The January 5 caller ended the call by telling the FBI that she needed to report the

  information to the FBI so that it could investigate because, she said, “I do believe something’s

  going to happen.”




         56.      The FBI’s customer service representative assured the tipster that the FBI, and not

  some other governmental body, was the proper forum for reporting school shooting threats. On

  the call, the tipster expressed some ambivalence about whether she was calling the correct

  governmental agency, saying, for example, that she “didn’t know whether to call you or Homeland
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 17 of 55



  Security or who,” and the FBI intake specialist responded by assuring the caller that the FBI

  appreciated that the tipster had chosen to call. The FBI customer service representative did not

  direct the caller to report her observations and concerns to anyone else. Nor did the FBI alert the

  January 5 caller that she could or should take other precautionary measures to prevent the attack

  the caller knew would happen if someone did not intervene. The FBI assured the January 5 caller

  that she had reported the information to the right place. The January 5 caller was made to believe

  she could rest assured that the FBI would handle the information she provided with due diligence.

         57.     The January 5 caller relied on the FBI to investigate the matter and decide the best

  course of action. She believed that if she gave the information about Cruz to the FBI, it would use

  due diligence to investigate the tip appropriately. Because she relied on the FBI to handle the tip

  with reasonable care, she forewent other potential remedies and precautions. For example, she did

  not contact other law enforcement agencies or Marjory Stoneman Douglas High School to tell

  them about Cruz’s violent plans and efforts to carry them out because she relied on the FBI’s

  undertaking to handle the information appropriately. If the FBI had not undertaken the task of

  collecting information of this sort and handling it appropriately, the caller would have taken other

  measures to ensure that Cruz was prevented from carrying out an attack. In short, having been

  assured that she had provided the information to the right entity and that the FBI would handle her

  tip with due diligence, the caller took no further action concerning the threat posed by Cruz.

         58.     The January 5 caller expected the FBI would look into the issue further, explaining

  “I just want someone to know about this so they can look into it” and “when you look into this,

  you can make the decision as to whether you want to go further or not.” On several occasions, the

  tipster also explained that by coming to the FBI, she was giving over the responsibility of handling

  the information to the FBI. She said, “If they think it’s something worth going into, fine. If not,
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 18 of 55



  um, I just know I have a clear conscience if he takes off and, and just starts shooting places up.”

  She also said she was getting the information “off [her] chest in case something does happen and

  I do believe something’s going to happen.”

         59.     The FBI customer service representative asked the caller “So if anybody else has

  questions they can call you back. Is that correct, ma’am?” The caller replied “Yes, you can, hun.”

  The FBI intake specialist also sought specific details on Cruz’s whereabouts, including his current

  address and phone number. The January 5 caller understood that these questions were meant to

  compile all the information that would be passed along to agents or analysts who would give the

  information its due diligence and take appropriate investigative steps.

         60.     The January 5 caller wanted to be sure that her detailed and urgent information

  about Cruz’s desire and steps toward an attack would be properly investigated. When the January

  5 caller was preparing to end the call, she expressly reconfirmed that the FBI would look into the

  information she provided. The tipster would not have obtained the peace of mind she was looking

  for—and she would have sought assistance elsewhere—unless she felt confident that the FBI

  would look into the information she gave it. The January 5 caller stated, “Um, when you look into

  this, you can make the decision as to whether you want to go further or not . . . and I do believe

  something is going to happen . . . .” In response, the customer service representative said, “I do

  appreciate you calling that in, ma’am.”

         61.     The tipster surmised from the phone call that that the FBI would “look into” the

  information she gave it, meaning that the agency would pass the information along to FBI agents

  or analysts with the experience and expertise to conduct at least some investigative steps, enough

  steps to either neutralize the threat posed by Cruz or conclude that it did not merit further action.

  The FBI’s responses to the tipster had the effect of assuring her that the FBI would take the
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 19 of 55



  appropriate investigative action—at the very least, look into the threat and potentially follow-up

  with her.

         G.      The FBI failed to act reasonably—and it failed to follow protocol—in handling
                 the information it received about Cruz on the January 5 call.

         62.     The FBI did not take appropriate investigative steps in response to the call. The

  FBI did not create a Guardian for the information provided by the January 5 caller; it did not

  forward the information to the local FBI Field Office in Miami, Florida where additional

  investigative steps would have been taken; the FBI did not pass the information along to local law

  enforcement in Parkland, Florida; and the FBI did not pass the information along to Cruz’s target—

  Marjory Stoneman Douglas High School—so that the school could take appropriate measures to

  prevent the massacre. These failures violated the FBI’s own mandatory directives. Indeed, as

  explained below, the FBI admitted that it failed to follow its own established protocols.

  IV.    “I whana shoot people with my AR-15.”

         63.     For years before the shooting at Marjory Stoneman Douglas High School, Cruz was

  using social media to post messages and pictures of himself describing his violent desires and

  intentions. The FBI would have been able to view these social media posts and open source public

  pages if it had followed up on the information the January 5 tipster gave it. The social media posts

  also would have corroborated the veracity of the January 5 caller’s information.

         64.     If the FBI had followed up on the information it received from the January 5 caller

  it would have seen Cruz’s social media posts, which depict Cruz posing with weapons, including

  guns and knives, on Instagram:
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 20 of 55




        65.    In many of the photographs loaded onto Instagram, Cruz covered his face with

  masks or bandanas while he brandished weapons.
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 21 of 55




         66.    Cruz’s obsession with amassing high-powered weapons was apparent from his

  social media. He used social media to post advertisements for weapons he wanted to buy. In one

  instance, Cruz posted an advertisement for the Maverick 88 Slug on Instagram. In the post, Cruz

  asked his Instagram followers for advice about gun costs and passing background checks:
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 22 of 55



         67.    Throughout the rest of 2017, Cruz continued to post photos displaying his growing

  collection of weapons and ammunition, including the AR-15 that Cruz eventually used in the

  shooting. In one photograph, Cruz called his collection an “arsenal”:
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 23 of 55




         68.     In another post, Cruz uploaded a photograph showing that he was aiming a gun out

  of his window at a building across the street:




         69.     Cruz also posted the Arabic phrase “Allahu Akbar” on his Instagram. Although the

  phrase simply means “God is great” is Arabic, the expression has been seized on by jihadists who

  claim that Islam justifies their attacks on innocent civilians in the name of God. The FBI, of course,

  is aware that the phrase has often been used by jihad-inspired terrorists during and before attacks.

  For example, the driver of a truck that mowed down 20 people on a Manhattan bike path in
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 24 of 55



  November 2017 cried out “Allahu akbar” before he was shot by a police officer. The men who

  carried out the attack on the French newspaper Charlie Hebdo in 2015 shouted it during their

  onslaught. And the phrase rang through the air as a British soldier was run down near military

  barracks in 2013 and then hacked to death.10 Cruz’s post confirms yet another piece of information

  the January 5 caller gave the FBI—that Cruz had become fixated with ISIS and had been using

  social media to post Arabic phrases. Cruz specifically posted the Arabic phrase used by terrorists

  inspired by or affiliated with ISIS during their attacks.

           70.    In another post, Cruz showed a disturbing image of target practice with the caption:

  “Group Therapy. Sometimes it works.”:




  10
       https://www.nytimes.com/2017/11/02/world/americas/allahu-akbar-terrorism.html.
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 25 of 55



         71.       Cruz also posted photographs of mutilated animals on his Instagram account. For

  example, in one post, Cruz posted a disturbing photograph of a disemboweled frog surrounded by

  blood, saying he had killed it:




         72.       In the months preceding the Parkland shooting, Cruz made several threatening

  comments under videos on YouTube and other sites. They include:

                  “I whana shoot people with my AR-15”

                  “I wanna die Fighting killing s**t ton of people”

                  “I am going to kill law enforcement one day they go after the good people”

         73.       If the January 5 caller’s information had been documented on Guardian and

  forwarded to the FBI Miami Field Office—as mandatory directives required—all of these pre-

  attack posts, and others, would have been monitored and utilized to prevent the attack that led to

  Plaintiff’s injuries and damages.

  V.     “Hello. My name is Nick. And I’m going to be the next school shooter of 2018.”

         74.       In the months after the FBI first received information about Cruz’s intentions of

  becoming a school shooter, Cruz was using his cell phone to make his violent plans. If the FBI
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 26 of 55



  had taken investigative steps with the information it received about Cruz, it would have discovered

  a trove of information that demonstrated Cruz’s plans to kill students and teachers at Marjory

  Stoneman Douglas High School.

         75.     From November 2017 until the end of the year, Cruz was using his cell phone to

  search for examples of school shootings and other shooting massacres, including the Marshall

  County school shooting, the Columbine school shooting, and the Aurora movie theater shooting.

         76.     On January 20, 2018—after the January 5 tip call—Cruz wrote a note to himself on

  his cellphone: “basketball court full of targets still thinking of ways to kill people.”

         77.     Twelve days before the shooting, on February 2, 2018, Cruz took a “screenshot” on

  his cellphone recording the school schedule at Marjory Stoneman Douglas High School.

         78.     In the week before the shooting, Cruz viewed numerous videos discussing school

  shootings, including videos made by the Virginia Tech school shooter, Columbine dramas, and a

  school shooting simulator.

         79.     Three days before the shooting, on February 11, 2018, Cruz shot a video on his

  cellphone. In the video, Cruz said the following: “Hello. My name is Nick and I’m going to be

  the next school shooter of 2018. My goal is at least 20 people with an AR-15…. Location is

  Stoneman Douglas in Parkland Florida. It’s going to be a big event. When you see me in the

  news, you’ll all know who I am. You’re all going to die.”

  VI.    The Shooting

         80.     On the afternoon of February 14, 2018, Marjory Stoneman Douglas students were

  anticipating the dismissal bell when, instead, they heard the sound of gunfire.

         81.     At 2:21 p.m. Cruz entered Building 12 of the school after an Uber dropped him off

  at the school’s entrance.
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 27 of 55



         82.     Cruz removed his .223-caliber AR-15-style rifle from a soft black case he was

  carrying, went back into the first floor hallway, and shot three students walking together. Then

  Cruz began to shoot into different classrooms and elsewhere in the first floor hallway. Cruz killed

  eleven people and injuring thirteen on that first floor. Cruz shot the Plaintiff while she was in a

  classroom on the first floor of Building 12.

         83.     The smoke emitting from Cruz’s rifle and/or the dust from the ceiling tiles which

  reverberated from the rifle fire activated the fire alarm, causing a vice principal in another building

  monitoring the alarm to repeatedly command on the Building 12’s public address system that

  everyone in that building evacuate. The alarm and evacuation commands ultimately drew some

  unsuspecting students and faculty members from their classrooms and into the line of fire.

         84.     Cruz proceeded, through the school’s west stairwell, up to the second floor, where

  he roamed across the halls, stopping to shoot into one classroom without injuring anyone inside.

         85.     He then took the east stairwell up to the third floor of the school, where he continued

  shooting, ultimately murdering six other people, and injuring several others.

         86.     After shooting several rounds through the window of the third-floor teachers’

  lounge onto fleeing students below, Cruz dropped his weapon and removed his ammunition vest

  so he could blend into the crowd of students running away.

         87.     Cruz walked out of the Marjory Stoneman Douglas High School campus with the

  fleeing crowd of students, proceeded to a Walmart store to buy a drink, and then on to a nearby

  McDonald’s. Cruz then continued to roam freely until he was detained more than one hour after

  the shooting began in a Coral Springs neighborhood while walking down the street.

         88.     After the massacre was over, authorities found that Cruz had etched swastikas onto

  the ammunition magazines he used during the shooting. Besides the AR-15 Cruz used in the
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 28 of 55



  shooting, Cruz owned six additional firearms: a Ruger .30-06 rifle, a Century Arms 7.62 AK-style

  rifle, a Remington 12 gauge shotgun, a Hi-Point 9x19 mm rifle, and two Mossberg 12 gauge

  shotguns. The shotguns had swastikas etched on the stock.

  VII.   By at least January 2018, the FBI knew or should have known Nikolas Cruz would
         carry out a mass shooting at Marjory Stoneman Douglas High School, and it had the
         authority and the ability to prevent the massacre.

         89.     The FBI’s own published manuals shed light on Cruz’s potential risk and the

  investigative and preventative steps the FBI takes in response to threats of mass shootings, active

  shooters, school shootings, and terrorism threats. For example, in 2015, the FBI’s Behavioral

  Analysis Unit studied ways to reduce mass shootings and other forms of targeted violence. It

  published the results of the study in a guidebook called “Making Prevention a Reality: Identifying,

  Assessing, and Managing the Threat of Targeted Attacks.”

         90.     The FBI’s guidebook for preventing targeted attacks explains that “bystanders are

  a key component for prevention of targeted violence events.” It defines a bystander as “anyone

  positioned to have awareness of risk factors or to observe warning behaviors related to a person

  who may be considering acting violently,” including “a friend on social media, a classmate, a co-

  worker, a neighbor, a family member, or a casual observer.” A bystander “can potentially

  intervene by various means, but most importantly by simply conveying what he knows, observes,

  or fears may happen.” The FBI counsels that bystanders are “an absolutely critical component of

  prevention.” In key research studies reviewed by the FBI, researchers found that “in 81% of school

  shooting cases they reviewed, the offender told at least one person about the attack beforehand”

  and in “59% of cases at least two other individuals had some information about the event before it

  was carried out.” When bystanders report what they know to authorities, they “create opportunities

  for intervention and ultimately prevention.”
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 29 of 55



         91.     The FBI’s guidebook explains that persons of concern are often identified when

  they make a threat—i.e., an expression of intention to inflict injury or damage. It explains that

  threats “must all be taken seriously and thoroughly evaluated.”

         92.     The FBI’s guidebook also lists several “warning behaviors” that evidence an

  increasing and accelerating risk that someone will carry out a targeted attack. The FBI notes that

  “[w]hen warning behaviors are evidenced, they require a threat management strategy and

  operational response. They are, for the most part, proximal behaviors, occurring more closely in

  time to a potential act of targeted violence.”

         93.     The FBI defines a “pathway to violence warning behavior” as any behavior that is

  part of research, planning, preparation, or implementation of an attack. Examples of pathway

  warning behaviors include “obtaining weapons and gear as well as familiarization with the

  weapons.”

         94.     The January 5 caller warned that Cruz had demonstrated “pathway to violence”

  warning behaviors, including a preoccupation with acquiring weapons and ammunition to carry

  out a violent attack.

         95.     The FBI defines a “fixation warning behavior” as “an increasing preoccupation

  with a person or a cause.”

         96.     The January 5 caller warned the FBI that Nikolas Cruz had demonstrated fixation

  warning behaviors, including by telling the FBI that Cruz is “so into ISIS” and had posted

  messages in Arabic on social media that appeared to be related to the terrorist organization. She

  also warned that Cruz had expressed a desire to kill people.

         97.     The FBI defines an “identification warning behavior” as one that becomes evident

  when a person adopts a “pseudo-commando” identity. “A preoccupation with firearms and a desire
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 30 of 55



  to use them for revenge may be evident. . . . The practical aspect of identification warning behavior

  may feature an unusual fascination with weapons or other military or law enforcement

  paraphernalia. This can be demonstrated through actual weapons, ammunition or paraphernalia

  purchases, or through virtual activities such as intense preoccupation with and practice on first-

  person shooter games, or in-depth on-line research of weapons. A psychological aspect of

  identification may involve physical costuming, immersion in aggressive or violent materials, or

  fantasizing about offending violently.”

         98.     The January 5 caller warned the FBI that Nikolas Cruz had demonstrated

  identification warning behaviors. On the call, the tipster noted that Cruz had an unusual fascination

  with guns and weapons, posting many photos on Instagram of guns he had purchased. He had also

  posted “pictures of himself dressed up” as a member of ISIS and in military garb.

         99.     The FBI defines “novel aggression warning behavior” as an act of violence in which

  the person is “testing” his ability to actually engage in a violent act, or experimental aggression.

  “Examples of acts of novel aggression could include animal cruelty, assault, firearm discharge,

  arson or bombing, rehearsed violence with inanimate objects fantasized to be human targets, or

  even vandalism.”

         100.    The January 5 tipster warned the FBI in January 2018 that Nikolas Cruz had

  demonstrated novel aggression warning behaviors including committing concerning acts of animal

  cruelty, assaulting his mother and school peers, and pulling a rifle on his mother in order to get

  money to buy more weapons.

         101.    The FBI defines “leakage” as “a communication to a third party of intent to do

  harm to a target through an attack.” The FBI advises that “[w]hen leakage in any form is

  discovered, it should be recognized as such and not dismissed as fantasy writing or mere venting .
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 31 of 55



  . . A full consideration of all facts and circumstances will help threat managers discern the

  difference.”

         102.     In the months preceding the school shooting, two tipsters warned the FBI that Cruz

  had “leaked” his intent to kill other people and, specifically, to become a “professional school

  shooter.”

         103.     The FBI guidebook also describes the numerous methods of intervention well short

  of arrest to deal with a person of concern once a threat of a targeted attack is identified. These

  management options include third-party monitoring, third-party intervention, direct interview,

  administrative actions, civil actions, criminal enforcement, setting specific boundaries and limits,

  100% enforcement, mental health commitments, alternatives to violence counseling, outpatient

  mental health care, stress and anger management classes, and other types of services.

         104.     In addition, “[w]hen a concern for violence rises above low,” the FBI guidebook

  instructs threat management teams to do increased vigilance and target hardening. In other words,

  the FBI suggests increasing security measures at the threat’s likely target. “Examples of increased

  vigilance may include increased awareness by personnel in and around the environment in

  question, training on and adherence to security procedures, identification verifications,

  information sharing, and law enforcement alerts. . . . Target hardening can involve a thorough

  security process review, reduction of access points to the facility, more visible security, parking

  lot security and escorts, flagging the address in the ‘911’ system, and other measures deemed

  appropriate.”

         105.     The FBI defines a “low” level of concern scenario as one where, for example, the

  person of concern “may have evidenced few to no warning behaviors, he may “not have a

  significant number of risk factors,” or “circumstances may make it nearly impossible for the
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 32 of 55



  subject to carry out his threat (e.g., the person of concern is incarcerated, does not have a proxy

  willing to act violently on his behalf, and the target it outside the institution).”

          106.    The FBI defines a “moderate” level of concern scenario as one where, for example,

  “others may be concerned about the person potentially acting out violently,” the person “may have

  an increased number of risk factors (e.g., acting out violently, a paranoid personality disorder,

  substance abuse, or instability in employment and relationships),” and stressors may be present in

  the person’s life that could move the person further toward violence. In this scenario, the FBI

  advises that “monitoring and additional actions are necessary or desirable to further evaluate and

  respond to the situation to a point of resolution.”

          107.    The FBI defines an “elevated” level of concern scenario as one where, for example,

  a person of concern is making preparations such as “weapons acquisition and training that are both

  contextually inappropriate and an escalation from his norm,” or “increasing warning behaviors

  may become more evident,” or “stressors in a person’s life appear to be escalating and his abilities

  to cope with them appear diminished,” or “suicidal/homicidal ideation” is present. In this scenario,

  the FBI explains that “the person of concern is reaching a critical point on a pathway to violence.”

  To deal with the threat, “a threat management team and additional resources should focus on

  reducing his susceptibility to violence and the target’s vulnerability, through guidance and

  enhanced security efforts.”

          108.    The FBI defines a “high” level of concern scenario as one where, for example, a

  person of concern “has exhibited highly concerning warning behaviors,” the person “has the means

  and ability to carry out a violent attack,” or the person exhibits a combination of serious mental

  illness, substance abuse or dependence, a history of violence or other risk factors. According to

  the FBI, “violence is possible and could occur within the near future following any precipitating
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 33 of 55



  events. Immediate and continuing attention is required from threat management resources to

  ensure violence does not occur.”

         109.    The information communicated to the FBI on the January 5 call alerted the FBI that

  Cruz was exhibiting an elevated or high level of risk. The FBI was told about Cruz’s young age

  and low mental skills, his mother’s recent death, his communicating suicidal and homicidal

  ideation, his sympathizing with ISIS, his violent history, and his preoccupation with acquiring

  rifles, among other things. These, along with Cruz’s other warning behaviors and risk factors,

  should have alerted the FBI that Cruz was capable of committing violence in the near future.

         110.    If the information provided by the January 5 caller had been shared with FBI

  agents—as mandatory directives required—the FBI agents would have recognized these warning

  behaviors, of course, as the FBI itself published the guidance describing them. If FBI agents had

  the information they needed to intervene, they would have taken at least some of the measures

  described in the FBI’s own guidance to prevent or mitigate Cruz’s attack.

         111.    In June 2018, the FBI published “A Study of the Pre-Attack Behaviors of Active

  Shooters in the United States between 2000 and 2013.” The study explains that “[i]n the weeks

  and months before an attack, many active shooters engage in behaviors that may signal impending

  violence. While some of these behaviors are intentionally concealed, others are observable and—

  if recognized and reported—may lead to a disruption prior to an attack.”

         112.    The FBI explained that active shooters tend to be “individuals who fail to

  successfully navigate multiple stressors in their lives while concurrently displaying four to five

  observable, concerning behaviors, engaging in planning and preparation, and frequently

  communicating threats or leaking indications of an intent to attack. As an active shooter progresses
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 34 of 55



  on a trajectory toward violence, these observable behaviors may represent critical opportunities

  for detection and disruption.”

         113.    Prior to the attack, the FBI was aware that Cruz had displayed many of the

  observable concerning behaviors that precipitate a mass shooting. The FBI study explains that

  shooters typically undergo multiple stressors in the year before an attack, which could include the

  death of a relative, mental health problems, school-related problems, and conflicts with parents.

  The FBI also provides a list of concerning behaviors that are typically observed in active shooters

  before an attack. The list includes observed instances of inappropriate anger, inappropriate

  firearms behavior, more than the usual amount of discord in ongoing relationships with family,

  communication to a third-party of the intent to harm another person, indications of mental health

  issues, physical aggression, and violent media usage.

         114.    The January 5 caller warned the FBI that Cruz had experienced multiple triggering

  stressors and displayed observable concerning behavior in the months before the shooting. The

  tipster told the FBI that Cruz’s mother had died, he had expressed a desire to kill himself and

  others, he had been kicked out of school for engaging in violently aggressive behavior directed

  toward his peers, and he had pulled a rifle on his own mother before her death. Cruz delighted in

  torturing and mutilating animals, and he posted gruesome pictures on social media. He had

  communicated his violent inclinations publicly using social media, and the social media account

  information was specifically provided to the FBI on the January 5 call.

         115.    The FBI was also aware, or reasonably should have foreseen, that Marjory

  Stoneman Douglas High School was Nikolas Cruz’s likely target. Cruz was 19 years old at the

  time of the shooting, and he had previously attended Marjory Stoneman Douglas High School.

  The January 5 caller warned the FBI that Cruz would shoot up a school. Months earlier, in October
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 35 of 55



  2017, Cruz had expressed his desire to become a school shooter in a YouTube comment reported

  to the FBI.

         116.    The FBI was also aware, or with reasonable diligence should have discovered, that

  Cruz had a history of acting violently at Marjory Stoneman Douglas High School. The January 5

  caller told the FBI that Cruz had thrown a chair at a student or teacher at his high school, and he

  had been kicked out of that school. Cruz’s history of violence at the school was well-documented

  and would have been easily discovered during a reasonable investigation into Cruz.

         117.    In addition, the FBI knows that active shooters in Cruz’s age group are very likely

  to choose their former school as a target. In the FBI’s study on pre-attack behaviors, the FBI

  explained that “active shooters often attacked people and places with which they were already

  familiar. There was a known connection between the active shooters and the attack site in the

  majority of cases . . . , often a workplace or former workplace for those 18 and older . . . , and

  almost always a school or former school for those younger than 18 . . . .”

  VIII. The FBI’s Admitted Failures

         A.      The FBI completely failed to document or otherwise react to the information
                 provided by the January 2018 caller.

         118.    As stated above, in response to the Bennight tip in September 2017, the FBI created

  a Guardian—i.e., documentation which directly led to certain investigative steps being taken.

  Among other things, the Bennight Guardian classified the information relayed by Bennight as a

  “Type 1/Type 2” Assessment and a “Terrorist Threat.” These classifications automatically cause

  clear and unambiguous steps to be taken by the FBI to prevent harm.

         119.    In stark contrast to the handling of the Bennight Tip, and in direct violation of clear

  mandatory guidance, the FBI failed to document the information it received from the January 5

  caller. No Guardian was prepared for this information, and no information was forwarded to the
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 36 of 55



  Miami Field Office. This was just one of many violations of the FBI’s own mandatory directives.

  If the information had been properly documented and forwarded, in compliance with the FBI’s

  own mandatory directives, appropriate investigative steps would have been taken and the attack at

  Marjory Stoneman Douglas High School would have been prevented.

         120.    The consequences of the failure to document a Type 1/Type 2 Assessment are broad

  and serious; as a direct result, the government failed to take any of the other mandatory steps that

  were required in light of the nature of the specific information provided by the January 5 caller

  such as the FBI’s responsibilities with respect to terrorism-related information and the requirement

  to notify persons and other law enforcement agencies of threats to life, among other things.

         B.      The FBI’s February 16, 2018 Call to Frederic Guttenberg.

         121.    On February 16, just two days after the shooting, Frederic and Jennifer Guttenberg

  were sitting with their rabbi and a funeral director planning the funeral for their daughter Jaime

  Guttenberg. Jaime was another of the innocent students who were shot and killed at MSD on

  Valentine’s Day 2018.They were in the process of picking a casket for their daughter when Fred

  looked at his phone and saw that he had received a text message and a missed call from a

  representative for the FBI. The text message advised Fred that the FBI had important information

  to share with him. Fred asked the FBI agent to call him.

         122.    During the call, the FBI agent told Fred that the FBI was at fault for failing to

  prevent the tragedy that took his daughter’s life. The FBI agent said that the FBI’s tragic mistakes

  were about to become public, and he wanted to make sure Fred heard it from the FBI first.

         123.    The FBI representative told Fred that, before the shooting, the FBI had received

  information about the killer that should have been acted upon and was not. The FBI agent also

  admitted that, had the bureau acted upon the information it had received, the FBI would have been

  able to prevent Cruz from carrying out the shooting.
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 37 of 55



           124.   Fred asked the FBI representative, “Are you telling me that if the FBI did not make

  a mistake and did their job a month sooner, my daughter would still be alive today?” To that, the

  FBI agent replied, “I’m afraid so, sir.”

           C.     The February 16, 2018 FBI Statement on the Parkland Shooting.

           125.   On February 16, 2018, the FBI issued a statement admitting it had violated

  established protocols in responding to information it received about Cruz prior to the shooting.

           126.   In the statement, the FBI stated that “[o]n January 5, 2018, a person close to Nikolas

  Cruz contacted the FBI’s Public Access Line (PAL) tip-line to report concerns about him. The

  caller provided information about Cruz’s gun ownership, desire to kill people, erratic behavior,

  and disturbing social media posts, as well as the potential of him conducting a school shooting.”11

           127.   The FBI admitted that “under established protocols, the information provided by

  the caller should have been assessed as a potential threat to life. The information then should have

  been forwarded to the FBI Miami Field Office, where appropriate investigative steps would have

  been taken.”

           128.   The statement makes clear that the FBI was under a non-discretionary duty to assess

  the information about Cruz as a “potential threat to life.” This assessment would trigger a non-

  discretionary duty to forward information to the FBI Miami Field Office. And, at that point, the

  FBI Miami Field Office would have had a non-discretionary duty to take appropriate investigative

  steps.

           129.   FBI officials did not have discretion to do nothing. Established protocols required

  the FBI to act in specific ways in response to the information it received about Cruz: assess the

  information as a potential threat to life and forward it to the FBI Miami Field Office.


  11
       https://www.fbi.gov/news/pressrel/press-releases/fbi-statement-on-the-shooting-in-parkland-
  florida.
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 38 of 55



           130.   Further, FBI Miami Field Office personnel did not have discretion to do nothing.

  The FBI’s statement explains that if the information had been forwarded to the FBI Miami Field

  Office, “appropriate investigative steps would have been taken.” The statement leaves no room

  for discretion on the part of the FBI Miami Field Office in deciding whether to take appropriate

  investigative steps. An investigation was required under the FBI’s own mandatory directives.

           131.   Doing nothing in response to a tip regarding a potential threat to life is not an act

  embraced within the discretion granted to agents of the FBI.

           132.   The FBI admitted in its statement that established protocols “were not followed for

  the information received by the PAL on January 5. The information was not provided to the Miami

  Field Office, and no further investigation was conducted at that time.”

           133.   In other words, the FBI admitted that it violated established protocols, which

  governed its conduct in responding to the information it received about Cruz.

           134.   Despite the FBI’s awareness of Cruz’s gun ownership, desire to kill people, erratic

  behavior, disturbing social media posts, and the potential of him conducting a school shooting, the

  bureau failed to follow established protocols that would have prevented the shooting from taking

  place.

           135.   The FBI’s failure to abide by established policies, procedures, protocols, and/or

  guidelines directly and proximately caused the horrific tragedy that caused the injuries and

  damages suffered by the Plaintiff.

           D.     The FBI’s Press Conference on the Parkland Shooting.

           136.   On February 22, 2018, Bowdich held a press conference in which he admitted that

  “there was a mistake made.”
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 39 of 55



         137.     Bowdich stated that strong processes and protocols (i.e., mandatory directives)

  were in place and further admitted that their purpose was to deal with and respond to tips, “it’s just

  they were not followed.”

         E.       The FBI’s Congressional Testimony on the Parkland Shooting.

         138.     The FBI also admitted its negligent failures in sworn public testimony.

         139.     Acting Deputy Director Bowdich testified about the Parkland shooting in hearings

  before the Senate and House Judiciary Committees on March 14 and 20, 2018.

         140.     During his testimony, Bowdich, admitted that the FBI had received two separate

  tips alerting them to the dangers Nikolas Cruz posed and failed to respond to the tips properly.

         141.     Bowdich admitted that the FBI “clearly should have done more” in response to

  these alerts. He then summarized the current results of their investigation into what the FBI failed

  to do to prevent this massacre. The findings were the following:

                 On September 25, 2017, the FBI received an e-mail alerting them that somebody

                  under the username “Nikolas Cruz” had posted a comment on YouTube that said

                  “I’m going to be a professional school shooter.”

                 In response to this tip, the FBI opened a “Guardian” lead and assigned it to their

                  Jackson Field Office in Mississippi. Representatives from that office visited and

                  interviewed the tipster. They then determined that the identity of the commenter

                  could not be ascertained and closed the investigation without any further follow-up

                  or alert to local law enforcement agencies.

                 On January 5, 2018, the FBI received a call-in tip from a woman who identified

                  herself as a close friend of the Cruz family.
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 40 of 55



                  This caller alerted the FBI to Cruz’s statements about harming himself and others;

                   his references to ISIS; previous threats he made against his mother with a rifle; that

                   he had purchased several weapons and said he wanted to kill people; that he was

                   mutilating small animals; and that he, at 18, had the mental capacity of a 12- to 14-

                   year old.

                  The caller told the FBI about the danger that Cruz would “shoot up a school.”

                  The FBI operator matched the information from this tip to the previous Guardian

                   lead regarding the YouTube post. She “consulted with her supervisor and the matter

                   was closed” without any further action. Information of this tip was never forwarded

                   along for any further review and local law enforcement was, again, not informed of

                   the tip.

         142.      Once they were notified of the shooting at Marjory Stoneman Douglas, the FBI

  connected the shooter to the previously obtained tips.

         143.      Bowdich concluded his testimony by stating that the FBI is “committed…to doing

  whatever is necessary to correct our mistakes and prevent tragedies like this one from being

  repeated.”

         F.        Discipline for the PAL employees who violated established protocols.

         144.      The PAL employees involved in handling the information about Cruz were severely

  disciplined once their misconduct was discovered by the FBI.

         145.      One of these personnel was fired because of the negligent failures—failures that

  arose from the commission of acts outside of the employee’s discretion—which led to the Parkland

  shooting. Another employee was demoted from his/her position within the FBI.
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 41 of 55



         G.      The FBI’s December 8, 2018 meeting with the Parkland families.

         146.    Approximately ten months after the shooting—on December 8, 2018—numerous

  victims and victims’ family members attended a meeting at the FBI’s Miami Field Office in

  Miramar, Florida.

         147.    Several FBI officials attended the meeting, including Bowdich and George Piro,

  Special Agent in charge of the Miami Field office. Bowdich delivered a presentation from the FBI

  and addressed all questions presented by victims’ families.

         148.    Bowdich explained that the reason it had taken so long after the shooting to hold

  this meeting was that the FBI needed to take certain personnel actions before the agency could

  discuss the results of its review with loved ones of the Parkland shooting victims.

         149.    Bowdich provided a history of the PAL call center West Virginia. He stated that it

  was established in 2012 and that the idea behind the call center was to have tips that the FBI

  received from the public routed to the call center to standardize and consolidate the process of tip

  collection.

         150.    Bowdich went on to describe two tips that the FBI received concerning Cruz. The

  first tip was received on September 24, 2017. The caller (“Bennight”) was from Mississippi and

  provided the PAL employee a screenshot of a video Cruz had posted to YouTube.

         151.    The PAL employee concluded that the tip Bennight provided warranted follow up.

  As a result, a “Guardian” was prepared, and Bennight was subsequently interviewed by an FBI

  agent. The agent and a detective who later handled the Guardian determined that they could not

  identify Cruz based on the information provided by the Mississippi caller. However, these two

  officials did not contact YouTube for information about Cruz, nor did they issue a subpoena for

  more information. FBI officials then closed the Guardian regarding the September 2017 call.
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 42 of 55



         152.    Bowdich then described a second tip: a call received by the FBI from the January

  2018 Caller. The January 2018 Caller called in with concerns that Cruz posed an immediate threat

  to the lives of others. The January 2018 Caller was clear that she expressly and specifically

  expected Cruz to kill people, and mentioned that he would shoot up a school. She also informed

  the PAL representative that Cruz had guns and was infatuated with the terrorist group ISIS.

         153.    The January 2018 Caller explained that given the threat posed by Cruz, her only

  options were to call either the FBI or the Department of Homeland Security.

         154.    The PAL employee who spoke with the aunt referred the call to her supervisor. The

  supervisor never listened to the call.

         155.    Bowdich told the families that he had listened to the recording of the January 2018

  Caller, and that his heart sank when he heard it. He said he was “appalled” to hear the detailed

  information provided by the January 2018 caller.

         156.    When asked about the FBI’s protocols for handling tips received from the public,

  Bowdich said that PAL employees were required to respond in specific ways to any threat of

  terrorism. For example, Bowdich explained that any reference to a terrorist organization—such

  as ISIS—mandated FBI follow-up and involvement.

         157.    Bowdich told families that the call from the January 2018 Caller was explicit, that

  the threat was clear, and that, according to the FBI’s own protocols the tip should have been

  referred to the Miami Field Office.

         158.    Bowdich also admitted that at the time the tips were made (i) the PAL center did

  not have enough staff to handle the volume of calls it received; (ii) the training PAL employees

  received was inadequate; and (iii) the PAL was under-staffed.
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 43 of 55



         159.    Bowdich finally admitted that the entire leadership team at the West Virginia PAL

  call center was being replaced, that the PAL employee who received the January 2018 call was no

  longer with the FBI, and that the employee’s supervisor had received extensive discipline.

                                       CAUSE OF ACTION

                                    COUNT I: NEGLIGENCE

         160.    Plaintiff incorporates by reference the allegations contained in all preceding

  paragraphs.

         Duty

         161.    The FBI owed a legal duty to the students and teachers of Marjory Stoneman

  Douglas High School in Parkland, Florida.

         162.    First, the FBI owed a duty of reasonable care toward the students and teachers of

  Marjory Stoneman Douglas High School under the “voluntary undertaking” or “Good Samaritan”

  doctrine, pursuant to Florida common law and the Restatement (Second) of Torts §§ 324A(a) and

  324A(c).

         163.    The FBI undertook to serve as the receiver, repository, and conduit of information

  regarding potential threats to life, active shooters, mass shootings, terrorism threats, and school

  shootings. In response to the FBI’s undertaking, the public relied on the FBI as the exclusive

  receiver, repository, and conduit of information concerning these threats, even to the exclusion of

  other governmental entities that could have handled the information. The individuals who

  contacted the FBI with information about Cruz did, in fact, rely on the FBI to exercise reasonable

  care in its undertaking to process the information and pass it along to the FBI employees or other

  law enforcement agencies who would have taken additional investigative steps. Indeed, the FBI

  induced reliance through its public outreach efforts and in its communications with the individuals

  who provided the FBI information about Cruz.
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 44 of 55



         164.    The FBI’s failure to exercise reasonable care in its undertaking increased the risk

  of harm to the students and teachers at Marjory Stoneman Douglas High School. Had the FBI

  exercised reasonable care, the harms suffered by these victims would have been prevented,

  reduced, or made less likely. Moreover, by assuring the public that tips would be handled with

  reasonable care and properly investigated—and expressly and specifically making such assurances

  to the January 5 caller—the FBI made it less likely that the caller would take other steps to mitigate

  the threat posed by Cruz, including but not limited to seeking the assistance, investigation, and

  intervention by other law enforcement entities.

         165.    The harm to the students and teachers at Marjory Stoneman Douglas High School

  was suffered because the January 5 caller relied on the FBI’s undertaking. Specifically, Plaintiff

  alleges:

                 a. The January 5 caller relied on the FBI’s undertaking by, for example, foregoing
                    other protective actions, remedies, and precautions against harm. After her call
                    with the FBI on January 5, the caller did not notify other authorities about the
                    risks Cruz posed, she did not notify Marjory Stoneman Douglas High School
                    of the risks, and she did not take other actions to intervene in Cruz’s plans;

                 b. The January 5 caller would have alerted other authorities and taken other
                    protective actions were it not for the FBI’s undertaking;

                 c. The January 5 caller forewent other precautions on the belief that the FBI would
                    (a) follow its own mandatory directives to vet and process the information; (b)
                    exercise reasonable care in its handling of the information she provided the FBI
                    about Nikolas Cruz; (c) pass the information along to an agent with the authority
                    and expertise to look into the information she provided; and (d) investigate the
                    information she provided the FBI;

                 d. The January 5 caller relied on the FBI to pass the information along to
                    individuals within the FBI who would take investigative steps;

                 e. The January 5 caller relied on the FBI to exercise reasonable care in processing,
                    vetting, documenting, and disseminating the information it received;
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 45 of 55



                f. The January 5 caller relied on the FBI to follow its own mandatory directives
                   to ensure that the information was appropriately regarded as a potential threat
                   to life and processed according to that designation;

                g. The January 5 caller relied on the FBI as the exclusive forum for reporting
                   school shooting threats (and threats about potential threats to life, active
                   shooters, mass shootings, and terrorism threats) because the FBI had undertaken
                   to announce it was the appropriate entity to investigate the sorts of crimes that
                   Cruz threatened to carry out;

                h. The January 5 caller was justified in her reliance on the FBI’s undertaking given
                   its affirmative efforts to induce the public to rely on it to serve as the repository
                   and conduit of information about threats to life, school shootings, mass
                   shootings, and terrorism threats;

                i. The January 5 caller was justified in her reliance on the FBI’s undertaking
                   because, when she sought assurances from the FBI’s customer service
                   representative that the FBI was the proper forum for reporting information
                   about Cruz, the FBI reassured her, both implicitly and expressly, that the FBI
                   was the proper forum for reporting such information, that the FBI would
                   investigate the matter, and that the FBI would follow-up with the caller as the
                   investigation proceeded;

                j. Given the tipster’s reliance on the FBI and its assurances, the bureau’s failure
                   to exercise reasonable care in the handling and relaying of the information
                   concerning a potential school shooting by Cruz created a broad zone of risk that
                   such information would never be disseminated to an appropriate governmental
                   body and that the tip would never be investigated and acted upon; and

                k. Such failure posed a general threat of harm to the students and staff at Marjory
                   Stoneman Douglas High School—Cruz’s foreseeable target and the intended
                   beneficiaries of the tip, to whom the FBI ultimately owed a duty to perform its
                   undertaking in a reasonable manner.

         166.   As a result of the FBI’s undertaking and the tipsters’ justifiable reliance, the FBI

  knew or reasonably should have foreseen that the failure to exercise reasonable care in handling

  and relaying credible information it received concerning the threats Cruz posed created a broad

  zone of risk that encompassed the students and teachers at Marjory Stoneman Douglas High

  School.   The students and teachers at Marjory Stoneman Douglas High School were the

  foreseeable third-party beneficiaries of the FBI’s services. Both tips the FBI received—in
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 46 of 55



  September 2017 and January 2018—alerted the FBI that Cruz intended to shoot up a school. The

  January 5 caller told the FBI that Cruz had gotten expelled from high school; the high school Cruz

  was expelled from was Marjory Stoneman Douglas High School. The FBI was aware that Cruz

  still lived in Parkland, Florida—the town where Marjory Stoneman Douglas High School is

  located.

         167.    The FBI knew or should have known that its failure to exercise reasonable care in

  its undertaking would mean that the credible information of an imminent threat would never be

  disseminated to an appropriate governmental body and that such information would never be

  investigated and acted upon.

         168.    If the FBI had not performed its undertaking negligently, the FBI admits that the

  information would have assessed as a potential threat to life and forwarded to the FBI Miami Field

  Office where additional investigative steps would have been taken. Plaintiff alleges, and the FBI

  admits, that additional investigative steps would have occurred if the information had been handled

  according to the FBI’s mandatory directives. The information about Cruz would have reached the

  FBI agents who had the authority, experience, and expertise to investigate the information and

  prevent an attack.

         169.    The FBI employees who acted negligently are liable to the same extent as private

  persons in like circumstances. Plaintiff alleges the employees owe the same duty of care applicable

  to the private persons in the analogous situations listed below, among others:

                 a. A private person who undertakes to warn the public of danger and thereby
                    induces reliance must perform his good Samaritan task in a careful manner;

                 b. Having voluntarily undertaken to maintain streetlights, an electric utility
                    company owed the public a duty to use reasonable care in performing
                    maintenance;
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 47 of 55



              c. Having voluntarily undertaken to maintain a lighthouse, the government owed
                 a duty of care to all seafarers injured as a result of the negligent operation of the
                 lighthouse;

              d. Having voluntarily undertaken to provide firefighting services, the government
                 owed a duty of care to private landowners who could be foreseeably harmed by
                 the government’s failure to exercise reasonable care in its firefighting;

              e. Having voluntarily undertaken to conduct safety inspections, inspector owed a
                 duty of care to conduct the inspection carefully;

              f. Sheriff owed common-law duty of care pursuant to undertaker’s doctrine to
                 individual who died several days after sheriffs performed safety check in
                 response to neighbor’s 911 call; the neighbor relied on the sheriffs to prevent
                 harm and forewent other safety precautions such as summoning an ambulance;

              g. A retirement home, having undertaken to supervise a resident who it believed
                 to be dangerous behind the wheel of a car, owed duty of care to roofer on the
                 premises who was injured by retiree’s negligent driving;

              h. Physicians owe a duty of care to third persons outside of the physician-patient
                 relationship in instances where the physician undertakes the treatment of a
                 patient with a communicable or contagious disease; the duty encompasses a
                 duty to correctly inform the patient about the contagious nature of the disease
                 in order to prevent spread to those who are within the foreseeable zone of harm;

              i. Mental health professionals owe a duty of care to third persons outside of the
                 therapist-patient relationship, which encompasses a duty to warn, in instances
                 where patient communicates intent to harm third person;

              j. If a private company, while having no affirmative duty to assist in firefighting,
                 undertakes to render fire protection services to airport users, it is liable for the
                 negligent discharge of the undertaking;

              k. Where the parents of a teenager who had been having emotional problems
                 called the sheriff’s office to transport their son to a mental health facility for
                 treatment, sheriff owed duty of care to protect teenager from self-inflicted
                 injuries;

              l. Where university undertook to run a residential rehabilitation program that
                 accepted children with severe behavior problems and failed to take security
                 measures to prevent children from running away, university owed duty of
                 reasonable care toward those injured by runaway children because, having
                 undertaken to rehabilitate children with behavior problems, the university had
                 a duty to exercise reasonable care in carrying out its efforts;
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 48 of 55



                 m. Police owed common law duty of care, under the voluntary undertaking
                    doctrine, to hiker where officers assured third party that they would check into
                    safety of hiker, thereby discouraging third party from taking action, leading to
                    the hiker’s death.

         170.    The FBI undertook the task of handling and relaying the information it received

  from the January 5 caller in a reasonable manner. In light of the way the FBI held itself out to the

  public, its undertaking, and the context and content of the January 5 caller’s communication with

  the FBI, the FBI knew or reasonably should have foreseen that:

                 a. The January 5 caller relied on the FBI as the exclusive forum for reporting
                    school shootings because, in response to the tipster’s expressed ambivalence
                    about whether the FBI was the proper forum for reporting information about
                    Nikolas Cruz, the FBI reassured the tipster, both implicitly and expressly, that
                    the FBI was the proper forum for reporting such information, that the FBI would
                    investigate the matter, and that the FBI would follow-up with the tipster; and

                 b. Given the tipster’s reliance on the FBI and its assurances, failure to exercise
                    reasonable care in the handling and relaying of the information concerning a
                    potential school shooting by Nikolas Cruz created a broad zone of risk that such
                    information would never be disseminated to an appropriate governmental body
                    and that the tip would never be investigated and acted upon; and

                 c. Such failure posed a general threat of harm to the students and staff at Marjory
                    Stoneman Douglas High School—the foreseeable target of Nikolas Cruz and
                    the intended beneficiaries of the tip, to whom the FBI ultimately owed a duty
                    to perform its undertaking in a reasonable manner.

         171.    Second, the FBI owed the students and teachers of Marjory Stoneman Douglas

  High School a duty of reasonable care because they were within the foreseeable zone of risk. The

  FBI knew or reasonably should have known that Cruz posed a threat to these students and teachers,

  and that failing to properly assess, investigate, neutralize, mitigate, or warn about the threat would

  cause, contribute to or increase an unreasonable risk of harm to them. The FBI also specifically

  foresaw or reasonably should have foreseen that holding itself out as properly handling, assessing,

  and investigating tips from the public, and failing to do so in the case of Cruz, would cause,

  contribute to or increase an unreasonable risk of harm to the students and teachers.
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 49 of 55



         172.    The students and teachers at Marjory Stoneman Douglas High School were in the

  foreseeable zone of risk. The FBI knew or should have known that Marjory Stoneman Douglas

  High School was Cruz’s target. The FBI knew that Cruz intended to carry out a school shooting,

  that Cruz had amassed an arsenal of weapons in order to carry out his deadly intentions. Both tips

  the FBI received—in September 2017 and January 2018—alerted the FBI that Cruz intended to

  shoot up a school. The January 5 caller told the FBI that Cruz had gotten expelled from high

  school; the high school Cruz was expelled from was Marjory Stoneman Douglas High School.

  The FBI was aware that Cruz still lived in Parkland, Florida—the town where Marjory Stoneman

  Douglas High School is located.

         173.    Third, FBI owed the students and teachers of Marjory Stoneman Douglas High

  School in Parkland, Florida, a duty to comply with mandatory directives governing how

  information on school shootings, mass shootings, terrorism threats, and potential threats to life was

  to be handled. FBI personnel were subject to mandatory, non-discretionary directives that dictated

  how tips concerning these potential threats had to be handled. The FBI had adopted those

  procedures as the standard of conduct for handling information concerning potential school

  shootings. The FBI knew or reasonably should have foreseen that the failure to properly follow

  those mandatory directives upon receiving credible information concerning Cruz—including,

  among other things, his stated desire to commit a mass shooting at a school, his possession of high-

  powered weapons with which to carry out a school shooting, his disciplinary history as a student

  at Marjory Stoneman Douglas High School, and his propensity for violence—created a broad zone

  of risk that posed a general threat of harm to the students and staff at Marjory Stoneman Douglas

  High School, the foreseeable target of Nikolas Cruz.
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 50 of 55



         174.    Fourth, The FBI owed the students and teachers of Marjory Stoneman Douglas

  High School in Parkland, Florida, a special duty to intervene because:

                 a. The FBI instructed the public to communicate information regarding potential
                    school shootings, thereby willingly injecting itself into matters involving
                    potential school shootings;

                 b. The FBI directly involved itself in handling the tip concerning Cruz by fielding
                    the January 5 caller’s tip and assuring the caller that the FBI would investigate
                    the matter and that calling the FBI was the appropriate course of action, to the
                    exclusion of notifying other law enforcement authorities;

                 c. The January 5 caller was, in fact, assured that the FBI would investigate the
                    matter and act upon the information it was given to prevent an attack of the sort
                    Cruz carried out;

                 d. The January 5 caller did, in fact, rely upon on the FBI to investigate the matter
                    and act upon the information it was given to prevent an attack of the sort Cruz
                    carried out;

                 e. The January 5 caller did, in fact, forego other precautionary measures and
                    preventive actions in reliance on the FBI’s non-negligent investigation and
                    handling of the matter;

                 f. The FBI knew or reasonably could have foreseen that an identifiable group of
                    individuals—here, students and teachers of Marjory Stoneman Douglas High
                    School in Parkland, Florida—were the expected targets of Nikolas Cruz’s
                    violence or anticipated shootings; and

                 g. Despite knowing or reasonably foreseeing the risk to the students and teachers
                    of Marjory Stoneman Douglas High School in Parkland, Florida, the FBI
                    permitted the danger to exist by failing to act entirely, in violation of mandatory,
                    established protocols.

         Breach

         175.    The FBI failed to exercise reasonable care (a) in failing to comply with mandatory

  directives that the bureau had adopted as the standard of conduct for handling information

  concerning potential school shootings; (b) in failing to comply with non-discretionary duties not

  to falsely assure people possessing credible information and evidence about anticipated school

  shootings that their tips and information would be taken seriously and investigated, and not to
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 51 of 55



  dissuade people with such information from contacting other law enforcement agencies (c) in

  performing the task it undertook—serving as the receiver, repository, and conduit of information

  regarding school shootings—and upon which the public—and, specifically, the January 5 tipster—

  relied to their detriment; and (d) in the way it handled the information received concerning Nikolas

  Cruz and Marjory Stoneman Douglas High School, an entity that was foreseeably at risk of being

  attacked by Nikolas Cruz. Specifically, the FBI failed to exercise reasonable care in the following

  ways, among others:

                 a. Doing nothing whatsoever with the information that it received concerning
                    Cruz;

                 b. Failing to assess, investigate, follow-up or conduct due diligence on the credible
                    information it received from the public, including the January 5 caller;

                 c. Failing to follow mandatory directives that required the FBI to forward the
                    information it had received concerning Cruz to its Miami Field Office, which
                    would have had a non-discretionary obligation to take investigative steps;


                 d. Failing to adhere to protocols that it had adopted as standards of conduct
                    concerning the handling of tips received from the public;

                 e. Failing to intervene, including in any of a number of ways that the FBI has
                    previously identified as effective intervention methods for preventing,
                    mitigating, or reducing the likelihood of potential school shootings; and

                 f. At the very least, failing to relay the information received from the January 5
                    caller to another governmental body that could have handled the investigation,
                    or to Marjory Stoneman Douglas High School, Cruz’s foreseeable likely target.

         Causation

         176.    As a direct and proximate cause of the FBI’s negligence, Plaintiff was shot by Cruz.

  But for the FBI’s negligence, Cruz would not have shot and injured the Plaintiff. The FBI’s

  breaches of its duties of care—including its failure to investigate the tips and information it had

  received, failure to forward the information concerning Nikolas Cruz to appropriate governmental
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 52 of 55



  bodies, and failure to follow the mandatory directives—were direct and substantial causes of the

  Plaintiff’s loss.

          177.    The PAL’s failure to document and forward information about Cruz to the FBI

  Miami Field Office prevented the information from reaching the hands of FBI agents with the

  experience and expertise to prevent or mitigate the attack that resulted in the injuries and damages

  suffered by the Plaintiff.

          178.    If the FBI agents at the FBI Miami Field Office had received the information about

  Cruz, they would have taken appropriate investigative steps with that information, as the FBI itself

  admits. Two days after the shooting, the FBI issued a public statement admitting that if the

  information about Cruz had been forwarded to the Miami Field Office “appropriate investigative

  steps would have been taken.”

          179.    It is unreasonable to assume that agents of FBI—trained and experienced

  professionals employed by the entity of the United States government tasked with keeping the

  American people safe from precisely the sort of attack Cruz carried out—would not have been

  likely to succeed in preventing the attack on Marjory Stoneman Douglas High School. But,

  because of FBI employees’ failures to follow mandatory directives, the FBI agents who were

  trained and qualified to protect the students and teachers at Marjory Stoneman Douglas High

  School were not given the information they needed to act.

          180.    If the FBI agents at the FBI Miami Field Office had taken appropriate investigative

  steps with the information about Cruz, they would have prevented the attacks that resulted in the

  injuries and damages suffered by the Plaintiff. Specifically, Plaintiff alleges:

                  a. When agents in the FBI Miami Field Office receive information of the sort the
                     PAL collected on Cruz, FBI agents act upon that information by taking
                     appropriate investigative steps;
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 53 of 55



                 b. “Appropriate investigative steps” are actions that were likely—certainly more
                    likely than not—to prevent or mitigate an attack like the one Cruz carried out;

                 c. FBI agents at the FBI Miami Field Office would have taken certain
                    investigative steps with the information about Nikolas Cruz;

                 d. FBI agents at the FBI Miami Field Office are experienced professionals who
                    have the expertise and ability to prevent terrorist attacks, mass shootings, and
                    school shootings like the one that resulted in the injuries and damages suffered
                    by the Plaintiff;

                 e. When FBI agents at the Miami Field Office have information about a threat to
                    life that is serious and urgent, they consistently take appropriate action to
                    mitigate, thwart, or neutralize the threat;

                 f. FBI agents at the FBI Miami Field Office are capable of thwarting, preventing,
                    mitigating, and reducing the likelihood of threats to life by, among other things,
                    taking steps to investigate such threats;

                 g. FBI agents at the FBI Miami Field Office routinely thwart potential threats to
                    life by taking investigative steps;

                 h. Because the prevention of terrorist attacks is the FBI’s number one investigative
                    priority, information of the sort the FBI received about Cruz would have been
                    thoroughly investigated by trained FBI agents;

                 i. If FBI agents at the FBI Miami Field Office had been given the information
                    about Cruz, it would have acted upon the information promptly, and it certainly
                    would not have ignored the information altogether.

         181.    Indeed, when the FBI admitted in the aforesaid conversation with Fred Guttenberg

  two days after the shooting that the Guttenbergs’ daughter would not have perished in Cruz’s attack

  if the FBI had complied with its own mandatory directives, the FBI was in effect admitting that no

  one would have perished or been injured if the FBI had complied with its own mandatory

  directives, because the massacre would have been prevented.

         182.    FBI agents in the FBI Miami Field Office would have had numerous options to

  investigate and prevent the attack that resulted in the injuries and damages suffered by the Plaintiff,

  including, but not limited to, directly interviewing Cruz; surveillance of Cruz; searching Cruz’s
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 54 of 55



  home where they would have found a cache of guns and ammunition, some of which had swastikas

  etched onto them; having Cruz committed to a mental health institution; arresting Cruz; search and

  seizure of Cruz’s weapons; search and seizure of Cruz’s cellphone, where the FBI would have

  discovered Cruz’s escalation of his violent plans; coordination with local law enforcement;

  enlisting third-party monitors; and increased vigilance and target hardening activities, including

  warning Marjory Stoneman Douglas High School of a potential for an attack and taking security

  precautions to protect the students and teachers at the school. Any one of these measures would

  have prevented the injuries and damages suffered by the Plaintiff.

          Damages

          183.     As a direct and proximate cause of the FBI’s negligence, Plaintiff suffered harm,

  including without limitation, bodily injury resulting in pain and suffering, disability,

  disfigurement, mental anguish, loss of capacity for the enjoyment of life, expense of

  hospitalization, medical, nursing care and treatment, loss of earnings and loss of ability to earn

  money. The losses are either permanent or continuing in nature and Plaintiff will suffer the losses

  in the future.

          184.     WHEREFORE, the Plaintiff demands judgment against the United States for

  compensatory damages, costs, and such other relief as this Court deems just and proper.

  Respectfully submitted,

                                                      BRILL & RINALDI, The Law Firm
                                                      17150 Royal Palm Blvd., Suite 2
                                                      Weston, FL 33326
                                                      Telephone No.: (954) 876-4344
                                                      Facsimile No.: (954) 384-6226

                                                      /s/ David W. Brill
                                                      David W. Brill, Esq.
                                                      Florida Bar No. 0959560
                                                      Primary e-mail: david@brillrinaldi.com
                                                      Secondary e-mail: angely@brillrinaldi.com
Case 0:20-cv-61896-AHS Document 1 Entered on FLSD Docket 09/17/2020 Page 55 of 55



                                          Joseph J. Rinaldi, Jr., Esq.
                                          Florida Bar No. 0581941
                                          Primary e-mail: joe@brillrinaldi.com
                                          Secondary e-mail: angely@brillrinaldi.com
                                          Zackary D. Slankard
                                          Florida Bar No. 1015939
                                          Primary e-mail: zackary@brillrinaldi.com
                                          Secondary e-mail: angely@brillrinaldi.com

                                          ♦ AND ♦

                                          Joel S. Perwin, P.A.
                                          1680 Michigan Avenue
                                          Suite 700
                                          Miami, FL 33139
                                          Telephone: (305) 779-6090
                                          Facsimile: (305) 779-6095
                                          Joel S. Perwin, Esq.
                                          Florida Bar No.: 316814
                                          Primary e-mail: jperwin@perwinlaw.com
                                          Secondary e-mail: sbigelow@perwinlaw.com
